Withdrawal from Issue
The purpose of this communication is to inform you that the above identified application is withdrawn from issue pursuant to 37 C.F.R. 1.313. 


The application is withdrawn from issue because of a mistake on the part of the office. A review of the file history shows mailing of a Notice of Allowance and Fee Due on July 07, 2020.  The Issue fee due date was October 07, 2020. An entry for a Request for Continued Examination was filed on September 09, 2020.  A Notice of Improper Request for Continued Examination was entered on October 10, 2020. On January 14, 2021, A Petition for Revival of an Application for Patent Abandoned Unintentionally was filed simultaneously with a Request for Continued Examination.  A decision on the petition for Revival of an Application for Patent Abandoned Unintentionally filed on January 14, 2021 has not been made as of yet. Therefore, entry of the RCE and the Notice of Allowance and Fee Due was a mistake on the part of the office and are withdrawn. Application is returned to abandoned status.
 

Patent and Trademark Office records reveal that the issue fee has not been paid.  If the issue fee has been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Issue Fee Due, applicant may request that the previously submitted issue fee be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a deposit account.


Telephone inquiries should be directed to Brian Zimmerman (571) 272-3059.

The above-identified application is forwarded to the Office of Petitions for a decision on the petition for Revival of an Application for Patent Abandoned Unintentionally filed January 14, 2021.


/Srilakshmi K Kumar/Acting Director, Art Unit 2600                                                                                                                                                                                                        ___________________________________
Srilakshmi K. Kumar 
Acting Director 
Technology Center 2600 – Communications
/CALVIN MOORE/SEC, TC 2600